

Exhibit 10.2
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2




Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.


 
AMENDMENT NUMBER ONE TO
DELTA CONNECTION AGREEMENT
 
This Amendment Number One (this “First Amendment”), dated the 12th day of March,
2007, to the Delta Connection Agreement dated and effective January 13, 2005 (as
previously amended from time to time, the “Agreement”), is among Delta Air
Lines, Inc., 1030 Delta Boulevard, Atlanta, Georgia 30320 (“Delta”), Shuttle
America Corp. (as assignee of Republic Airline, Inc.) (“Shuttle America” or
“Operator”), 8909 Purdue Road, Indianapolis, Indiana 46268 and Republic Airways
Holdings, Inc. (“Republic”), 8909 Purdue Road, Indianapolis, Indiana 46268.
 
WHEREAS, Delta, Shuttle America and Republic are parties to the Agreement;
 
WHEREAS, the Agreement currently provides for the Operator to operate sixteen
(16) Embraer ERJ 170 aircraft as a Delta Connection Carrier; and
 
WHEREAS, the parties desire to amend the Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual undertakings set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Delta, Operator and Republic, intending to be
legally bound, hereby agree as follows:
 

1.  
Defined Terms. All capitalized terms used, but not defined, herein shall have
the meaning ascribed to such terms in the Agreement.

 

2.  
CPI Limitation. For calendar year 2007 only, for purposes of establishing Base
Rate Costs pursuant to Article 3G of the Agreement, notwithstanding any
provisions of the Agreement to the contrary, CPI shall not in any event exceed
[*].

 

3.  
Rate Reduction. Commencing on the later of (x) May 1, 2007 and (y) the date on
which the conditions set forth in Section 4 below are either satisfied or waived
(the “Effective Date”), the aggregate Per Block Hour reimbursement rate for each
Aircraft shall be reduced by [*](after giving effect to escalation pursuant to
Article 3G for calendar year 2007) for the remaining term of the Agreement. The
parties agree that, upon and following satisfaction of the conditions provided
by Section 4, as of the Effective Date, the Per Block Hour reimbursement rate
for each Aircraft for the remainder of calendar year 2007 shall be [*]. For the
avoidance of doubt, such reduction in the Per Block Hour reimbursement rate
shall not be effective with respect to the utilization of the Aircraft prior to
the Effective Date.

 

4.  
Conditions to Effectiveness. The effectiveness of this Amendment shall be
subject to and conditioned upon the United States Bankruptcy Court for the
Southern District of New York, which is administering Delta’s case under Chapter
11 Case No. 05-17923 (ASH), (the “Bankruptcy Court”) having entered an order
(collectively, the “Approval Order”) (A) approving this First Amendment,
Amendment Number Six (the “Sixth Amendment”) dated of even date herewith to the
Delta Connection Agreement dated as of June 7, 2002 among Delta, Chautauqua
Airlines, Inc. (“Chautauqua”) and Republic (the “Chautauqua Delta Connection
Agreement”) and the Letter Agreement dated of even date herewith among
Chautauqua, Republic, Shuttle America and Delta (the “Letter Agreement”), (B)
providing for Delta’s assumption of the Agreement (as amended by this First
Amendment) and the Chautauqua Delta Connection Agreement (as amended by the
Sixth Amendment) pursuant to Section 365 of the Bankruptcy Code, and (C)
authorizing Delta to perform its obligations and exercise its rights under this
First Amendment, the Sixth Amendment and the Letter Agreement to execute and
deliver the other instruments and documents contemplated thereby and to
consummate the transactions contemplated thereby. Such effectiveness shall also
be conditional on any motion for rehearing or reconsideration of the Approval
Order having been denied, and if the Approval Order shall have been appealed,
either (i) no stay of the Approval Order shall be in effect or (ii) if such a
stay has been granted by a court of competent jurisdiction, then (x) the stay
shall have been dissolved or (y) a final order of a court having jurisdiction to
hear such appeal shall have affirmed the Approval Order and the time allowed to
appeal from such affirmance or to seek review or rehearing thereof shall have
expired and no further hearing, appeal or petition for certiorari can be taken
or granted. Delta shall use its commercially reasonable efforts to obtain an
Approval Order on a prompt basis after the parties have executed this First
Amendment, the Sixth Amendment and the Letter Agreement, and in connection
therewith will file an appropriate motion with the Bankruptcy Court by no later
than March 15, 2007.

 

5.  
Miscellaneous.

 

A.  
This Amendment constitutes the entire understanding of the parties with respect
to the subject matter hereof, and any other prior or contemporaneous agreements,
whether written or oral, are expressly superseded hereby.

 

B.  
This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.

 

C.  
Except as specifically stated herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 
[Remainder of page intentionally left blank]
__________
* Confidential


--------------------------------------------------------------------------------



 
 
 
IN WITNESS WHEREOF, the parties have executed this First Amendment by their
undersigned duly authorized representatives:
 

 

Republic Airways Holdings, Inc.     Delta Air Lines, Inc.         /s/ Bryan
Bedford     /s/ Edward Bastian

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: Chairman and CEO
    Name: Edward Bastian
Title: Executive VP & CFO


 
 



Shuttle America Corp.               /s/ Bryan Bedford      

--------------------------------------------------------------------------------

    Name: Bryan Bedford
Title: President and CEO
     



 

--------------------------------------------------------------------------------

